Exhibit 99.1 HACKENSACK, NJ,December 15, 2009 – First Real Estate Investment Trust (“FREIT”) announced its operating results for the year and three-month periods ended October 31, 2009. The results of operations for the year and three months as presented in this earnings release are unaudited, and are not necessarily indicative of future operating results. 2009 HIGHLIGHTS: >Net Income Per Share (Basic and Diluted) - $0.80 >Dividends Per Share - $1.20 >FFO Per Share - $1.65 >FFO Payout - 73% >Average Residential Occupancy - 92.8% >Average Commercial Occupancy - 89.3% RESULTS OF OPERATIONS Real Estate revenue for the year-ended October 31, 2009 (“Fiscal 2009”) increased 0.2% to $42,422,000 compared to $42,340,000 for the year-ended October 31, 2008 (“Fiscal 2008”). Real Estate revenue for the three months ended October 31, 2009 (“Current Quarter”) decreased 2.6% to $10,619,000 compared to $10,905,000 for the three months ended October 31, 2008 (“Prior Year’s Quarter”). Net income for Fiscal 2009 decreased 8.1% to $5,552,000 ($0.80 per share basic and diluted) compared to $6,039,000 ($0.88 per share basic and diluted) for Fiscal 2008. Net income for the Current Quarter decreased 7.3% to $1,372,000 ($0.20 per share basic and diluted) compared to $1,480,000 ($0.21 per share basic and diluted) for the Prior
